      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JACQUELINE OLVERA,                               §§
                                                 §§
         Plaintiff,                              §§
                                                 §§
vs.
vs.                                              §§                       4:21-cv-02228
                                                 §§      CIVIL ACTION NO. ___________
                                                 §§
DOLLAR TREE STORES, INC.,                        §§                 Jury Demand
                                                 §§
         Defendant.                              §§

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS:

                                         I.
                            COURT AND PARTY INFORMATION

         1.     DOLLAR TREE STORES, INC. is the defendant in a civil action commenced on

                     125th District Court of Harris County, Texas, entitled Jacqueline Olvera v.
June 10, 2021 in the 125th

Dollar Tree Stores, Inc., Cause No. 2021-34847 ("State Court Action"). Copies of the (1) Court

Docket Sheet; (2) Original Petition of Plaintiff Jacqueline Olvera Against Defendant Dollar Tree

Stores, Inc.; (3) Civil Process Request; (4) Affidavit of Service of Defendant Dollar Tree Stores,

Inc.; and (5) Defendant Dollar Tree Stores, Inc.'s Original Answer are attached hereto and

constitute all process, pleadings and orders served in the State Court Action. See Index of State

                                                     125th District Court of Harris County,
Court Documents attached hereto. The address for the 125th

                                                                   10th Floor, Houston, Texas
Texas is as follows: Harris County Civil Courthouse, 201 Caroline, 10th

77002.

         2.     Plaintiff in the State Court Action is Jacqueline Olvera ("Plaintiff').
                                                                         ("Plaintiff"). Plaintiff is


NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                 P
                                                                                                  PAGE  1
                                                                                                    AGE 1
                                                                              8587962 vl
                                                                                      v1 (79656.00103.000)
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 2 of 20




represented by Mario E. De La Garza (Texas Bar No. 24040785) and Daniele P. Armenta (Texas

Bar No. 24123162) of The De La Garza Law Group, 1616 S. Voss, Suite 870, Houston, Texas

77057, (713) 784-1010, mdelagarza@dgltriallaw.com, darmenta@dlgtriallaw.com. Dollar Tree

Stores, Inc. ("Defendant" or "Dollar Tree") is the defendant in the State Court Action and is

represented by Kenneth C. Riney (Texas Bar No. 24046721) and Clayton S. Carter (Texas Bar

No. 24120750) of Kane Russell Coleman Logan PC, 901 Main Street, Suite 5200, Dallas, Texas

75202, (214) 777-4200, kriney@krcl.com, ccarter@krcl.com.

                                            II.
                                    STATE COURT ACTION

       3.      Plaintiff claims that on or about December 5, 2019, she was injured while on the

premises of a Dollar Tree Store located at 6926 Antoine Dr., Houston, Texas 77091, when she

slipped on a substance on the floor, causing her to fall.

       4.      Defendant requested a trial by jury in the State Court Action, and the jury fee has

been paid.

                                           III.
                                  GROUNDS FOR REMOVAL

       5.      Defendant files this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the

grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.      Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The Houston Division of the



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                  P
                                                                                                   PAGE
                                                                                                     AGE 2
                                                                               8587962 vl
                                                                                       v1 (79656.00103.000)
         Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 3 of 20




Southern District of Texas is the United States district and division embracing Harris County,

Texas, the county in which the State Court Action is pending.

A.        This Notice of Removal is timely filed.

          7.     The citation and petition in this action were served on Defendant on June 10,

2021, by serving Defendant's registered agent. This Notice of Removal is filed within thirty (30)

days of receipt of the citation and petition and is, therefore, timely filed pursuant to U.S.C. §

1446(b).

B.        Complete diversity exists between the parties properly joined.

          8.     This is a civil action that falls under the Court's
                                                             Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiff and Defendant are citizens of different states.

          (i)    Plaintiff

          9.                  Plaintiff's Original Petition, Plaintiff is a resident of Harris County,
                 As stated in Plaintiffs

Texas. Thus, Plaintiff is now, and was at the time this action commenced, a citizen of the State of

Texas.

          (ii)   Defendant

          10.    Defendant Dollar Tree is a corporation formed under the laws of the

Commonwealth of Virginia, having its principal place of business now and at the time this action

was commenced in Chesapeake, Virginia. Thus, Defendant Dollar Tree is now and was at the

time this action was commenced a citizen of the Commonwealth of Virginia and of no other

state.

          11.    As Plaintiff is a citizen of the State of Texas and not of the Commonwealth of



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                   P
                                                                                                    PAGE
                                                                                                      AGE 3
                                                                                8587962 vl
                                                                                        v1 (79656.00103.000)
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 4 of 20




Virginia, complete diversity exists pursuant to 28 U.S.C. § 1332.

C.     The amount in controversy requirement is satisfied.

       12.                     Plaintiff's Original Petition, the amount in controversy in this
               As reflected in Plaintiffs

action, exclusive of interest and costs, exceeds the sum of $75,000. Specifically, as explicitly

stated in Plaintiffs
          Plaintiff's Original Petition, Plaintiff seeks monetary relief over $250,000 but not more

                     Plaintiff's Original Petition, ¶
than $1,000,000. See Plaintiffs                     ¶ 14. Therefore, the estimate of damages that

has been put at issue in this action by Plaintiff and the amount in controversy in this action

exceeds $75,000.

       13.     Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441,

because it is a civil action brought in a state court, and the federal district courts have original

jurisdiction over the subject matter under 28 U.S.C. § 1332(a) because Plaintiff and Defendant

are diverse in citizenship.

       WHEREFORE, Defendant, pursuant to these statutes and in conformance with the

                                                                                   125th District
requirements set forth in 28 U.S.C. § 1446, removes this action for trial from the 125th
                                                   th
Court, Harris County, Texas to this Court on this 9
                                                  9th day of July, 2021.




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                 P AGE 4
                                                                                                  PAGE
                                                                              8587962 vl
                                                                                      v1 (79656.00103.000)
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 5 of 20




                                       Respectfully submitted,

                                       KANE RUSSELL COLEMAN LOGAN PC


                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           SDOT No. 1143239
                                           E-Mail: kriney@krcl.com
                                           Clayton S. Carter
                                           State Bar No. 24120750
                                           SDOT No. 3667162
                                           E-Mail: ccarter@krcl.com

                                             901 Main Street, Suite 5200
                                             Dallas, Texas 75202
                                             Telephone:     (214) 777-4200
                                             Facsimile:     (214) 777-4299

                                       ATTORNEYS FOR DEFENDANT
                                       DOLLAR TREE STORES, INC.


                                CERTIFICATE OF SERVICE
                                                              th
        The undersigned hereby certifies that on this the 99th   day of July, 2021, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court's
                                                                                Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff in accordance with the Federal Rules of Civil Procedure.


                                       /s/ Kenneth C. Riney
                                       Isl
                                       Kenneth C. Riney




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                P
                                                                                                 PAGE
                                                                                                   AGE 5
                                                                             8587962 vl
                                                                                     v1 (79656.00103.000)
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 6 of 20




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JACQUELINE OLVERA,                            §§
                                              §§
       Plaintiff,                             §§
                                              §§
vs.
vs.                                           §§                      4:21-cv-02228
                                              §§     CIVIL ACTION NO. ___________
                                              §§
DOLLAR TREE STORES, INC.,                     §§               Jury Demand
                                              §§
       Defendant.                             §§

                        INDEX OF STATE COURT DOCUMENTS


DOCUMENT                                                              DATE

1.     Original Petition of Plaintiff Jacqueline Olvera              06/10/2021
       Against Defendant Dollar Tree Stores, Inc.

2.     Civil Process Request                                         06/10/2021


3.     Affidavit of Service on Defendant Dollar Tree Stores,         06/15/2021
       Inc.
4.     Defendant Dollar Tree Stores, Inc.'s Original Answer          07/02/2021


5.     Civil Docket Sheet




INDEX OF STATE COURT DOCUMENTS                                                          Page 1
                                                                                             1
                                                                          v1 (79656.00103.000)
                                                                  8589258 vl
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 7 of 20
                                                                                                 6/10/2021 9:59 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 54283209
                                                                                               By: Carolina Salgado
                                                                                          Filed: 6/10/2021 9:59 AM

                                      No.

 JACQUELINE OLVERA,                                              IN THE DISTRICT COURT OF


                Plaintiff;
 V.                                                                 HARRIS COUNTY, TEXAS •

 DOLLAR TREE STORES, INC..


               Defendant.                                                 JUDICIAL DISTRICT


                ORIGINAL PETITION OF PLAINTIFF JACQUELINE OLVERA
                   AGAINST DEFENDANT DOLLAR TREE STORES, INC.

              Plaintiff Jacqueline Olvera ("Plaintiff' or "Ms. Olvera") files her Original

Petition against Defendant Dollar Tree Stores, Inc. ("Defendant" or "Dollar Tree") as

follows:

                                      I.          DISCOVERY

         1.   Plaintiff intends to conduct discovery under Level 3 of TEX. R. Civ. P. 190.

                                II.        NATURE OF ACTION

         2.   Plaintiff brings negligence causes of action in this suit.         Because of

Defendant's negligence, Plaintiff suffered personal injuries on or about December 5, 2019.

                                           III.    PARTIES

         3.   Plaintiff Jacqueline Olvera is an individual that resides in Harris County,

Texas.

         4.   Defendant, Dollar Tree Stores, Inc. is a foreign corporation, organized under

the laws of Virginia, and operating a business for profit in the State of Texas at 6926

Antoine Dr., Houston, TX 77091, among other locations, and may be served with process


PLAINTIFF'S ORIGINAL PETITION
Page 1
   Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 8 of 20




by serving its registered agent for service of process, Corporation Service Company d/b/a

CSC-Lawyers Incorporating Service Company, at 211 E. 7 th Street, Suite 620, Austin, TX

78701, or wherever they may be found.

                          IV.    JURISDICTION AND VENUE

       5.     Venue is proper in Harris County, Texas, pursuant to TEX. Civ. PRAC. &

REM. CODE §15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to the claims occurred in Harris County, Texas.

       6.     This Court has subject matter jurisdiction because the amount in controversy

exceeds the minimum jurisdictional amount of this Court.

                           V.     FACTUAL BACKGROUND

       7.     On or about December 5, 2019, Ms. Olvera was shopping at the Dollar Tree

store located at 6926 Antoine Dr., Houston, TX 77091 in Harris County, Texas (the

"Premises"). As Ms. Olvera was shopping, she slipped on a slippery substance on the floor

(the "Condition"). As a result of Ms. Olvera's fall from slipping on the Condition (the

"Incident"), she suffered serious personal injuries.

       8.     At all times relevant to the allegations contained herein, and more

particularly on or about December 5, 2019, Defendant Dollar Tree possessed the Premises,

which included the Condition where Ms. Olvera was injured, exercising control thereon.

     VI.     CAUSES OF ACTION: NEGLIGENCE (PREMISES LIABILITY)

       9.     On the day of the Incident, Ms. Olvera was shopping for groceries at Dollar

Tree and was therefore an invitee on the Premises. Upon information and belief, Defendant,

at all relevant times, was the possessor of the Premises, exercising control over the

PLAINTIFF'S ORIGINAL PETITION
Page 2
i      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 9 of 20




    Premises and having the right to manage, direct, superintend, and oversee the Premises.

    The Condition posed an unreasonable risk of harm to customers such as Ms. Olvera.

    Defendant knew about or reasonably should have known about this danger; through its own

    presence on its Premises, Defendant had actual or constructive knowledge of the danger

    posed by the Condition. Defendant breached its duty of ordinary care by failing to use

    reasonable care to adequately warn Ms. Olvera about the Condition or make the Condition

    reasonably safe.

           10.    The Defendant owed a duty of ordinary care to Ms. Olvera and breached that

    duty through its acts and omissions, including, but not limited to, the following:

                  (a)     creating the unreasonably dangerous Condition and failing to
                          adequately warn Ms. Olvera about this Condition;

                  (b)     failing to make the Condition reasonably safe;

                  (c)     failing to adequately inspect for safety the area on the Premises where
                          the Condition was;

                  (d)     failing to develop and adopt proper safety rules and regulations
                          regarding the conditions such as the Condition, in order to avoid
                          injury to customers;

                  (e)     failing to implement, abide by, and enforce existing safety rules and
                          regulations regarding conditions such as the Condition, in order to
                          avoid injury to customers;

                  (f)     failing to develop and institute proper rules, regulations, plans, and
                          methods for the proper clearing or removal of and adequate warning
                          of conditions such as the Condition, so as to avoid injury to customers;

                  (g)     failing to implement, abide by, and enforce existing safety rules,
                          regulations, plans, and methods for the proper clearing or removal of
                          and for adequate warnings regarding conditions such as the Condition
                          so as to avoid injury to customers;


    PLAINTIFF'S ORIGINAL PETITION
    Page 3
   Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 10 of 20




              (h)     failing to adopt and implement adequate training for employees with
                      regard to proper clearing or removal of and adequately warning about
                      conditions such as the Condition so as to avoid injury to customers;

              (i)     failing to adopt and implement adequate training for employees with
                      regard to maintaining a reasonably safe Premises with regard to
                      conditions such as the Condition;

              (j)     failing to take adequate precautions to prevent injuries like those
                      sustained by Ms. Olvera.

The above also constitute premises defects.

       11.    Defendant's breach of its duties proximately caused Ms. Olvera to sustain

severe personal injuries.

                            VII.    CAUSATION AND DAMAGES

       12.    Plaintiff incorporates all factual allegations made above.

       13.    As a proximate result of Defendant's negligent acts and/or omissions, Ms.

Olvera has suffered in the past and will continue to suffer in the future: physical pain,

mental anguish, physical impairment, medical expenses, loss of earning capacity,

disfigurement, and all other elements of damages to which Plaintiff may show herself to

be entitled under the law.

       14.    Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.

                             VIII. CONDITIONS PRECEDENT

       15.    All conditions precedent to suit, if any, have taken place.

                            IX.     ALTERNATIVE PLEADINGS

       16.    To the extent facts and/or causes of action pled in this pleading are in conflict,

they are pled in the alternative.


PLAINTIFF'S ORIGINAL PETITION
Page 4
   Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 11 of 20




                                  X.      JURY DEMAND

       17.    Plaintiff demands a trial by jury on all of her claims, the jury fee having been

deposited with the Clerk of the Court.

                            XI.    RULE 193.7 DISCLOSURE

       18.    Pursuant to TEX. R. CIV. P. 193.7, Plaintiff hereby gives actual notice to

Defendant that any and all documents produced may be used against the Defendant

producing the document at any pretrial proceeding and/or at the trial of this matter without

the necessity of authenticating the documents.

                                       XII.   PRAYER

       19.    Plaintiff prays that judgment be entered against Defendant for:

              a.      actual compensatory damages, including but not limited to:

                      (1) physical pain in the past and future;

                      (2) mental anguish in the past and future;

                      (3) physical impairment in the past and future;

                      (4) medical expenses in the past and future; and

                      (5) loss of earning capacity in the past and future;

                      (6) disfigurement in the past and future;

              b.      all costs of court expended herein;

              c.      pre judgment and post-judgment interest at the maximum rate
                      allowed by law; and

              d.      all other relief to which Plaintiffs are justly entitled.




PLAINTIFF'S ORIGINAL PETITION
Page 5
   Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 12 of 20




                                Respectfully submitted,

                                THE DE LA GARZA LAW GROUP

                                By: /s/Mario E. de la Garza
                                   Mario E. de la Garza
                                   State Bar No. 24040785
                                   mdelagarza@dlgtriallaw.com
                                   Daniela P. Armenta
                                   State Bar No. 24123162
                                   darmenta@dlgtriallaw.com
                                   1616 S. Voss, Suite 870
                                   Houston, Texas 77057
                                   (713) 784-1010
                                   (713) 784-1011 (fax)

                                ATTORNEY FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION
Page 6
                                                                                                                    6/10/2021 9:59:23 AM
                        Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page
                                                                                Marilyn13 of 20 - District Clerk
                                                                                        Burgess
                                                                                                Harris County
                                                         CIVIL PROCESS REQUEST                  Envelope No: 54283209
                                                 2021-34847 / Court: 125                        By: SALGADO, CAROLINA
                                   FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE 12f.   1§100/2021 9:59:23 AM
                                  FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER:                                                            CURRENT COURT:

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):                        Plaintiff's Original Petition

FILE DATE OF MOTION:                    June 10, 2021
                                                                             Month/           Day/         Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.     NAME:          Dollar Tree Stores, Inc.
       ADDRESS:                211 E. 7th Street, Suite 620, Austin, TX 78701
       AGENT, (if applicable):

TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):                   Citation
       SERVICE BY (check one):
          El ATTORNEY PICK-UP                                         El CONSTABLE
          CI CIVIL PROCESS SERVER -          Authorized      Person  to Pick-up: Republic Services, Inc. Box #176        Phone: 713-957-0094
          El MAIL                                                     El CERTIFIED MAIL
          El PUBLICATION:
                Type of Publication:      El COURTHOUSE DOOR, or
                                          El NEWSPAPER OF YOUR CHOICE:
          E  OTHER,   explain  E-Issuance mdelagarza@dlgtriallaw.com


******************************************************************************************************



****



2.     NAME:

       ADDRESS:
       AGENT, (if applicable):

TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):

       SERVICE BY (check one):
          El ATTORNEY PICK-UP                                           El   CONSTABLE

                CI   CIVIL PROCESS SERVER - Authorized Person to Pick-up: Republic Services, Inc. Box #176               Phone: 713-957-0094
                El   MAIL                                               El   CERI HIED MAIL

                El   PUBLICATION:
                       Type of Publication:     El   COURTHOUSE DOOR, or
                                                El   NEWSPAPER OF YOUR CHOICE:
                     OTHER, explain



ATTORNEY (OR ATTORNEYS AGENT) REQUESTING SERVICE:

NAME:           Mario E. de la Garza                                           TEXAS BAR NO./ID NO.            24040785
MAILING ADDRESS:                   1616 S. Voss, Suite 870, Houston, TX 77057
PHONE NUMBER:                    713            784-1010                              FAX NUMBER:        713           784-1011
                                   area code            phone number                                       area code        fax number

EMAIL ADDRESS:                   mdelagarza@dlgtriallaw.com



                                                                        Page 1 of 2
rr, -rms?   D        0/2 /00
                Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 14 of 20                                                               6/15/2021 10:14 AM
                                                                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                                                                               Envelope No. 54417725
                                                                                                                                              By: JIMMY RODRIGUEZ
                                                                                                                                            Filed: 6/15/2021 10:14 AM

                                                     AFFIDAVIT OF SERVICE

State of Texas                                                 County of Harris                                        125th Judicial District Court

Case Number: 2021-34847

Plaintiff:
JACQUELINE OLVERA
vs.

Defendant:
DOLLAR TREE STORES, INC.

Received these papers on the 10th day of June, 2021 at 1:30 pm to be served on DOLLAR TREE STORES,
INC. care of its Registered Agent, CORPORATION SERVICE COMPANY D/B/A CSC — LAWYERS
INCORPORATING SERVICE COMPANY, 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701.

I, Jeff Keyton, being duly sworn, depose and say that on the 10th day of June, 2021 at 1:59 pm, I:

hand delivered a true copy of this Citation Corporate together with Original Petition of Plaintiff Jacqueline
Olvera Against Defendant Dollar Tree Stores, Inc. and Rule 193.7 Disclosure to DOLLAR TREE STORES,
INC. care of its Registered Agent, CORPORATION SERVICE COMPANY D/B/A CSC — LAWYERS
INCORPORATING SERVICE COMPANY, by and through its designated agent, JIM HERRIMAN, at the address
of: 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701, having first endorsed upon such copy of such
process the date of delivery.



I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice
Courts in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am
not a party to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude,
and I am not interested in the outcome of the above-referenced cause.




Subscribed and Sworn to before me on the 10th
day of June, 2021 by the affiant who is personally                                        Jeff
known to me.                                                                              PSC               xp 7/31/2022


                                                                                         Our Job Serial Number: THP-2021002845
   ODD 6A
NOTARY PUBLIC
                          Nitta/A                                                        Ref: Olvera


  `,PAY Pc/4_   Helen Broussard
              My Cornmisston Exp,res
           co 11;04/2023
          14' !O No 130429927
      60.0




                                       Copyright SD 1992-2021 Database Services, Inc - Process Servers Toolbox V8 2b




                                                                                                                111111111111111111111111111
      Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 15 of 20                             7/2/2021 9:23 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 55006015
                                                                                                          By: Kevin Childs
                                                                                                 Filed: 7/2/2021 9:23 AM

                                   CAUSE NO. 2021-34847

JACQUELINE OLVERA,                              §§         IN THE DISTRICT COURT
                                                §§
       Plaintiff,                               §§
                                                §§
vs.                                             §§         HARRIS COUNTY, TEXAS
                                                §§
DOLLAR TREE STORES, INC.,                       §§
                                                §§
       Defendant.                               §§          125TH JUDICIAL DISTRICT
                                                            125TH

         DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER


       COMES NOW DOLLAR TREE STORES, INC. ("Defendant Dollar Tree"), Defendant

in the above-referenced cause, and files this its Original Answer and in support thereof would

show the Court as follows:

                                           I.
                                     GENERAL DENIAL

       Defendant Dollar Tree places in issue all matters contained in Plaintiffs
                                                                      Plaintiff's Original Petition

and any amendments thereto, by general denial, pursuant to Rule 92 of the Texas Rules of Civil

Procedure.

                                            II.
                                       JURY DEMAND

       Defendant Dollar Tree respectfully demands a trial by jury.

                                               III.

       Defendant Dollar Tree asserts that the alleged dangerous condition was open and obvious

and/or known to Plaintiff.

                                               IV.

       Defendant Dollar Tree asserts that Plaintiff was negligent with respect to the occurrence

in question and that her negligence, fault, assumption of the risk, acts and/or omissions were the


DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER                                           PAGE 1
                                                                                                    1
                                                                             8587954 vl
                                                                                     v1 (79656.00103.000)
     Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 16 of 20




sole proximate cause, or in the alternative, a contributing proximate cause of this occurrence and

Plaintiff’s damages, if any.
Plaintiff's

                                                    V.

       Defendant Dollar Tree alleges that the negligence, fault, responsibility, acts and/or

omissions of other defendants, responsible third parties or other entities or persons bar in whole

           Plaintiff's claims for damages from Defendant Dollar Tree. Such negligence, fault,
or in part Plaintiffs

responsibility, acts and/or omissions on the part of others were either the sole proximate cause or

                                         Plaintiff's damages, if any.
a concurring cause of the occurrence and Plaintiffs

                                                    VI.

       Defendant Dollar Tree asserts that in accordance with Section 33.013 of the Texas Civil

Practice & Remedies Code, this Defendant may not be held jointly and severally liable for any

amount of damages claimed herein unless the percentage of responsibility of this Defendant

when compared with that of each responsible party, each settling person, and each responsible

third party, is greater than fifty percent (50%).

                                                    VII.

       Defendant Dollar Tree invokes the limitation on liability for medical or health care

expenses as provided by section 41.0105 of the Texas Civil Practice and Remedies Code.

Specifically, Plaintiff is limited to recovery of medical or health care expenses actually paid or

incurred by or on behalf of Plaintiff, not to include amounts adjusted, discounted or written-off,

                Plaintiff's medical billing records that are produced in this matter.
as reflected in Plaintiffs

                                                VIII.

                                          Plaintiff's damages with respect to loss of earnings
       Defendant Dollar Tree asserts that Plaintiffs

and/or loss of earning capacity, if any, are limited to a net loss after reduction for income tax



DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER                                              PAGE 2
                                                                                8587954 vl
                                                                                        v1 (79656.00103.000)
     Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 17 of 20




payments or unpaid tax liability pursuant to any federal income tax law, pursuant to section

18.091 of the Texas Civil Practice and Remedies Code.

                                                 IX.

        Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant Dollar Tree

hereby places the parties to this suit on notice of its intent to use all documents produced by the

parties in response to written discovery in all pretrial proceedings and/or at trial of the above-

entitled and numbered cause.

        WHEREFORE, PREMISES CONSIDERED, Defendant Dollar Tree prays that Plaintiff

take nothing by her suit against Defendant Dollar Tree, that Defendant Dollar Tree recover all

costs, and for such other and further relief to which Defendant Dollar Tree may show itself to be

justly entitled, both at law and in equity.


                                          Respectfully submitted,

                                          KANE RUSSELL COLEMAN LOGAN PC


                                         By: /s/ Kenneth C. Riney
                                             Kenneth C. Riney
                                             State Bar No. 24046721
                                             E-Mail: kriney@krcl.com
                                             Clayton S. Carter
                                             State Bar No. 24120750
                                             E-Mail: ccarter@krcl.com

                                               901 Main Street, Suite 5200
                                               Dallas, Texas 75202
                                               Telephone:     (214) 777-4200
                                               Facsimile:     (214) 777-4299

                                         ATTORNEYS FOR DEFENDANT
                                         DOLLAR TREE STORES, INC.




DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER                                             PAGE 3
                                                                               8587954 vl
                                                                                       v1 (79656.00103.000)
    Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 18 of 20




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of foregoing has been
              2nd day of July 2021, as follows:
served on the 2nd

      V
      VIA  E-SERVICE: mdelagarza@dlgtriallaw.com; darmenta@dlgtriallaw.com
        IA E-SERVICE:
      Mario E. De La Garza
      Daniela P. Armenta
      T
      THE  DE L
       HE DE  LA GARZA LAW
               A GARZA   LAW GROUP
                              GROUP
      1616 S. Voss, Suite 870
      Houston, Texas 77057



                                            /s/ Kenneth C. Riney
                                            Kenneth C. Riney




DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER                                    PAGE 4
                                                                      8587954 vl
                                                                              v1 (79656.00103.000)
               Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 19 of 20

HCDistrictclerk.com          OLVERA, JACQUELINE vs. DOLLAR TREE STORES                             7/9/2021
                             INC
                             Cause: 202134847 CDI: 7    Court: 125

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                            CURRENT PRESIDING JUDGE
File Date                       6/10/2021               Court        125th
Case (Cause) Location                                   Address      201 CAROLINE (Floor: 10)
                                Active - Civil                       HOUSTON, TX 77002
Case (Cause) Status
                                                                     Phone:7133686141
Case (Cause) Type               Premises
                                                        JudgeName    KYLE CARTER
Next/Last Setting Date          N/A
                                                        Court Type   Civil
Jury Fee Paid Date              7/2/2021



ACTIVE PARTIES
Name                                         Type                                       Post Attorney
                                                                                        Jdgm
OLVERA, JACQUELINE                           PLAINTIFF - CIVIL                                  DE LA
                                                                                                GARZA,
                                                                                                MARIO
                                                                                                ERNESTO

DOLLAR TREE STORES INC                       DEFENDANT - CIVIL                                  RINEY,
                                                                                                KENNETH
                                                                                                CHARLES

DOLLAR TREE STORES INC (A FOREIGN            REGISTERED AGENT
CORPORATION) MAY BE SERVED
                Case 4:21-cv-02228 Document 1 Filed on 07/09/21 in TXSD Page 20 of 20
INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                                   Order         Post Pgs Volume Filing                          Person
                                                    Signed        Jdgm     /Page Attorney                         Filing
7/2/2021      JURY FEE PAID (TRCP 216)                                    0

7/2/2021      ANSWER ORIGINAL PETITION                                    0                RINEY, KENNETH         DOLLAR TREE
                                                                                           CHARLES                STORES INC

7/2/2021      JURY FEE PAID (TRCP 216)                                    0
6/10/2021     JURY FEE PAID (TRCP 216)

6/10/2021     ORIGINAL PETITION                                           0                DE LA GARZA,           OLVERA,
                                                                                           MARIO ERNESTO          JACQUELINE



SERVICES
Type   Status                      Instrument Person                Requested Issued Served Returned Received Tracking Deliver
                                                                                                                       To
CITATION  SERVICE         ORIGINAL                DOLLAR TREE 6/10/2021            6/10/2021 6/10/2021                          73879062   E-MAIL
CORPORATE RETURN/EXECUTED PETITION                STORES INC (A
                                                  FOREIGN
                                                  CORPORATION)
                                                  MAY BE
                                                  SERVED
     211 E 7TH STREET SUITE 620 AUSTIN TX 78701



DOCUMENTS
Number            Document                                                                                    Post Date             Pgs
                                                                                                              Jdgm
96646734          Defendant Dollar Tree Stores Inc's Original Answer                                               07/02/2021       4

96348434          Affidavit of Service                                                                             06/15/2021       1

96275398          Original Petition of Plaintiff Jacqueline Olvera against Defendant Dollar Tree Stores Inc        06/10/2021       6

.> 96275399       Civil Process Request                                                                            06/10/2021       1
